DEBRULER, Justice,
dissenting.
The plea of guilty was accepted on August 5, 1983, after the effective date of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234, requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. Both of these cases were recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty for the failure to inform appellant on the record that prior convic*1102tions can be used in the sentencing process to enhance penalties as expressly required by I.C. § 35-85-1-2(a)(8).